UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No000-54729 INTELLICELL BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Nevada 91-1966948 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 460 Park Avenue, 17th Floor New York, New York 10022 (Address of principal executive offices) (zip code) (646) 576-8700 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No ý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes o No ý Number of shares of common stock issued and outstanding as of as of September 25, 2013 was 140,839,646 1 INTELLICELL BIOSCIENCES, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 1b Unresolved Staff Comments 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 2 Table of Contents PART I - FINANCIAL STATEMENTS Item 1. Financial Statements Intellicell BioSciences Inc. and Subsidiary CONSOLIDATED BALANCE SHEETS June 30, 2013 (Unaudited) December 31, 2012 (Audited) ASSETS Current assets: Cash $ $ Due from related party Total current assets Property & Equipment - net of accumulated depreciation of $418,106 and $236,654 as of June 30, 2013 and December 31, 2012 Deposit - License Agreement with related party 100,000 Financing Fees, net of accumulated amortization of $222,600 and $129,850 as of June 30, 2013 and December 31, 2012, respectively - Restricted cash for security deposit $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current liabilities: Convertible debentures and accrued interest, net of debt discount $ $ Notes payable and accrued interest, net of debt discount Accounts payable and accrued expenses Accrued loss on debt conversion - License fee payable Convertible promissory note and accrued interest Advances, related party Accrued liabilities, related party Total current liabilities Long term liabilities - Derivative liabilities Total liabilities Commitments Stockholders’ deficit: Convertible preferred stock; $0.01 par value, Series B, 21,000 shares authorized, 15,058 and 15,058 issued and outstanding at June 30, 2012 and December 31, 2012, respectively Convertible preferred stock; $0.01 par value, Series C, 13,000 shares authorized, 7,250 and 7,250 issued and outstanding at June 30, 2013 and December 31, 2012, respectively 72 72 Convertible preferred stock; $0.01 par value, Series D, 500,000 shares authorized, 56,500 and 56,500 issued and outstanding at June 30, 2013 and December 31, 2012, respectively Common stock; $0.001 par value; 500,000,000 shares authorized; 79,028,386 and 58,545,053 shares and issued and outstanding at June 30, 2013 and December 31, 2012, respectively. Additional paid in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Intellicell BioSciences Inc. and Subsidiary CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months Ended June 30, For The Six Months Ended June 30, Revenues $ - $ $ - $ Revenues - related party - - Total revenue Cost of Goods Sold - - Gross Profit - ) - ) Operating Expenses: Research and development Sales and marketing - General and administrative Employee Stock Based Compensation Non-Employee Stock Based Compensation - Total Operating Expense Loss from operations ) Other Income (Expenses): Loss on conversion of debt to equity ) - ) - Interest Expense ) Financing Costs ) Change in fair value of derivative liabilities Total Other Income (Expenses) ) ) Income (Loss) Before Income Taxes ) ) Provision for Income Taxes - Net Income (loss) $ ) $ $ ) $ Loss per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted Average shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Intellicell BioSciences Inc. and Subsidiary CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Six Months Ended June 30, 2013 (Unaudited) Convertible Series B Preferred Stock Convertible Series C Preferred Stock Convertible Series D Preferred Stock Common Stock Additional Paid In Accumulated Shares Amount Shares Amount Shares Amount Shares Amount Capital (Deficit) Total Balances, December 31, 2012 15, 058 $ $
